     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   Case No. 2:18-cr-358-TFM
                                                 )
RICHARD A. STEHL                                 )

              RECOMMENDATION OF THE MAGISTRATE JUDGE

       This case charges a medical doctor with unlawfully prescribing drugs. On August

28, 2018, a grand jury indicted Defendant in a two-count indictment, (Doc. 17), that was

later superseded by a twenty-six-count first superseding indictment, (Doc. 64). On August

23, 2019, Defendant filed a motion to dismiss the first superseding indictment, arguing that

counts one through eleven alleged two or more distinct offenses, each of which constitute

a separate offense; that those counts lacked specificity for failing to fairly inform Defendant

of the charges against him; and that those counts failed “to state an offense for lack of an

adequate statement of the facts and circumstances surrounding each count that would

adequately inform Defendant of the specific offense for which he is charged.” (Doc. 86) at

1-2. Further, Defendant argued that counts twelve through twenty-two and counts twenty-

three through twenty-six directly incorporate the allegations in counts one through eleven

and, therefore, should be dismissed. Id. at 2.

       On September 11, 2019, the Government filed a one-hundred-thirteen-count second

superseding indictment against Defendant (Doc. 88). On September 13, 2019, the

Government filed a “Response to the Defendant’s Motion to Dismiss the Superseding


                                                 1
     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 2 of 10



Indictment,” which asked the Court to deny Defendant’s Motion to Dismiss (Doc. 86) as

moot as a result of the filing of the second superseding indictment. (Doc. 91) at 1. The

Government separately filed a “Motion to Dismiss Original Indictment,” asking the Court

to dismiss the original indictment (Doc. 17) and the first superseding indictment (Doc. 64)

because the second superseding indictment was now operating as the charging instrument.

(Doc. 92) at 1.

        After receiving notice that Defendant wished to be heard regarding whether the

second superseding indictment rendered moot his Motion to Dismiss, the Court ordered

Defendant to file his opposition. (Doc. 93). Defendant did so, arguing that the second

superseding indictment “does not render the issues [raised] in Defendant’s Motion to

Dismiss moot[.]” (Doc. 94) at 1. Specifically, Defendant maintains that the second

superseding indictment contains counts that “are duplicitous and lack specificity, as each

charges two (2) or more separate and distinct offenses by alleging controlled substance

violations for multiple drugs in each count,” and that other counts are deficient for failure

to state an offense because they “are essentially the same” as a previous count or because

they charge an offense that Defendant was legally permitted to do. Id. at 1-2.

        The undersigned set the motions (Docs. 86, 92) for a hearing on October 9, 2019,

and ordered the Government to reply. See (Doc. 97); Transcript (Doc. 103) (“Tr.”). Having

reviewed the filings of the parties and considered the arguments presented at the hearing,

the matter is ripe for recommendation to the District Judge.

   I.      DISCUSSION

        Prior to addressing the merits of Defendant’s arguments in the Motion to Dismiss,

                                             2
     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 3 of 10



the undersigned turns first to address a procedural matter. As noted above, Defendant’s

Motion to Dismiss the Superseding Indictment (Doc. 86) was filed on August 23, 2019.

On September 13, 2019, the Government filed a second superseding indictment against

Defendant. Because Defendant’s Motion to Dismiss pertains only to the superseding

indictment, which is no longer the charging document, Defendant’s Motion to Dismiss is,

as a technical matter, moot. See United States v. McKay, 30 F.3d 1418, 1420 (11th Cir.

1994) (“Filing a superseding indictment has the same effect as dismissing an original

indictment and filing a new indictment[.]”); United States v. Taylor, 2019 WL 3891854, at

*1 (N.D. Ga. Aug. 19, 2019) (“The superseding indictment renders the original motion to

dismiss MOOT.”); United States v. Jones, 2012 WL 4049449, at * 13 (N.D. Ga. Aug. 3,

2012) (“Thus, Augustin’s prior motion to dismiss has been rendered moot by the Second

Superseding Indictment.”).

       Nevertheless, for the sake of expediency, the undersigned will construe Defendant’s

reply (Doc. 94) as a motion to dismiss the second superseding indictment and will consider

the arguments presented in the Motion to Dismiss the Superseding Indictment (Doc. 86) in

its resolution. At the hearing before the undersigned, Defendant clarified that the following

counts are the only counts within the second superseding indictment for which he now

seeks dismissal: 9, 11, 18, 20-30, 32-34, 36-40, 42, 44-51, 52-61, 62-71, 72-76, 78-81, 82-

91, 92, 94, 96, 97, 99-101, 102-106 (collectively, the “drug distribution counts”), and 107

(the “drug possession count”).

          a. Duplicity Argument (multiple counts listed below)

       Defendant argues that the following counts “are duplicitous and lack specificity, as

                                             3
      Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 4 of 10



each charges two (2) or more separate and distinct offenses by alleging controlled

substance violations for multiple drugs in each count”: Counts 9, 11, 18, 20, 21-30, 32-34,

36-40, 42, 44-51, 52-61, 62-71, 72-76, 78-81, 82-91, 92, 94, 96, 97, and 99-101. (Doc. 94)

at 2. Essentially, Defendant argues that because the aforementioned counts allege that he

prescribed more than one controlled substance to a patient on a particular day, the counts

are duplicitous. Id. While the undersigned disagrees that the counts are duplicitous,1 the

parties seem to concur that Defendant’s concerns may be cured by using a special verdict

form at trial.2 Tr. 3-4. Therefore, it is the recommendation of the undersigned that

Defendant’s Motion to Dismiss (Docs. 86, 94) counts 9, 11-18, 20-30, 32-34, 36-40, 42,

44-76, 78-92, 94, 96-97, and 99-101 based upon duplicity be denied and that an appropriate

special verdict form be issued to the jury at trial, accompanied by an appropriate jury

instruction. See United States v. Starks, 472 F.3d 466, 471 (7th Cir. 2006) (holding that the

district court alleviated any duplicity concerns by giving a unanimity instruction and using

a special verdict form); United States v. Lilian Akwuba, Criminal Case No: 2:17cr511-

1
  In examining whether a count is duplicitous, the key issue is determining what constitutes a single offense.
United States v. Schlei, 122 F.3d 944, 977 (11th Cir. 1997). The unit of prosecution for a § 841 offense is
the delivery—either through a distribution or a dispensation—of a controlled substance. United States v.
Smith, 757 F.2d 1161, 1165 (11th Cir. 1985) (the statutory language for § 841 “plainly indicates that the
government may prosecute a person for each separate act of distribution”); 21 U.S.C. § 801(11) (defining
“distribute” as “means to deliver . . . a controlled substance or a listed chemical”); id. at § 801(8) (defining
“deliver” as “the actual constructive or attempted transfer of a controlled substance or a listed chemical”).
The counts at issue reference multiple drugs; however, this is not error. By including references to multiple
drugs, the counts simply allege multiple means by which Defendant allegedly committed a violation of §
841. Therefore, the undersigned does not find the counts duplicitous.
2
  It does not appear that the parties currently agree as to the wording of the special verdict form or the jury
instruction accompanying it. Tr. 7. Defendant asserts that he will “be asking that any special verdict form .
. . show that there would have to be unanimous verdicts on each controlled substance listed in a specific
count and that the jury would need to be instructed that they cannot return a guilty verdict without unanimity
on all controlled substances in that particular count.” Tr. 3. However, this is an issue more appropriately
reserved for trial.

                                                       4
     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 5 of 10



SLB-GMB (M.D. Ala. 2018) (Docs. 295, 419, 420) (noting that, where the charging

instrument also charged the prescribing of multiple controlled substances in a single count,

a special verdict form was provided to the jury and the jury was given a unanimity

instruction).

           b. Failure to state an offense (counts 102-106)

       Defendant argues that counts 102-106 are deficient for failure to state an offense

because the second superseding indictment alleges that the prescriptions were “outside the

usual course of professional medical practice” instead of alleging that the prescriptions

were “outside the usual course of professional medical practice and for no legitimate

medical purpose, unlawfully, and for non-medical reasons.”3 Tr. 3-4 (emphasis added).

The Government responds in opposition that it is not required to negate the exceptions and

exemptions in the indictments and, therefore, the second superseding indictment need not

state the DEA regulation language that the drugs at issue were not prescribed for a

legitimate medical purpose. Tr. 7-9.

       In the context of evaluating a motion to dismiss for failure to state an offense and

properly plead a claim, an indictment is sufficient if it “(1) presents the essential elements

of the charged offense, (2) notifies the accused of the charges to be defended against, and

(3) enables the accused to rely upon a judgment under the indictment as a bar against double

jeopardy for any subsequent prosecution for the same offense.” United States v. Steele, 147

F.3d 1316, 1320 (11th Cir. 1998) (quoting United States v. Dabbs, 134 F.3d 1071, 1079


3
 Defendant did not present this argument within his filings. Instead, the argument was presented at the
hearing before the undersigned.

                                                  5
     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 6 of 10



(11th Cir. 1998)); see also Hamling v. United States, 418 U.S. 87, 117 (1974) (“[A]n

indictment is sufficient if it, first, contains the elements of the offense charged and fairly

informs a defendant of the charge against which he must defend, and, second, enables him

to plead an acquittal or conviction in bar of future prosecutions for the same offense.”).

The Sixth Amendment is satisfied “by an indictment that tracks the wording of the statute,

as long as the language sets forth the essential elements of the crime.” United States v.

Ndiaye, 742 F.2d 1335, 1348-49 (11th Cir. 1984).

       In Steele, this Circuit held that the indictment under which the defendant was

convicted was not defective despite its failure to “negate the course of professional practice

exception.” 147 F.3d at 1318. In so holding, this Circuit found its decision was “compelled

by 21 U.S.C. § 885(a)(1),” which states, in pertinent part, that “[i]t shall not be necessary

for the United States to negative any exemption or exception set forth in this subchapter in

any . . . indictment[.]” Steele, 147 F.3d at 1317. Accordingly, the Circuit concluded that

“an indictment of a practitioner for unlawfully dispensing drugs need not aver that it was

done outside the course of professional practice.” Id.; id. at 1318 (“The meaning of [§885

(a)(1)] . . . is evidenced from its plain language: an indictment charging a violation of §

841(a)(1) need not negate the course of professional practice exception contained in §

822(b).”).

       Here, counts 102-106 in the second superseding indictment charge as follows:

       On or about the dates set forth below, in Montgomery County, within the
       Middle District of Alabama and elsewhere, the defendant RICHARD A.
       STEHL, did knowingly and intentionally distribute and dispense and cause
       to be distributed and dispensed the following controlled substance, in each
       instance by giving a prescription to a patient listed below, with each

                                              6
    Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 7 of 10



       prescription being outside the usual course of professional medical practice,
       with each prescription giving rise to a separate count[.]

       (Doc. 88) at 19. Clearly, the second superseding indictment does not state that the

prescriptions pertinent to counts 102-106 were prescribed “for no legitimate medical

purpose, unlawfully, and for non-medical reasons.” However, the undersigned does not

find that the Government is required to allege this in addition to the allegation that the

prescriptions were “outside the usual course of professional medical practice.” See United

States v. Ronan, 981 F. Supp. 1100, 1101 (N.D. Ill. 1997) (“[T]he Seventh Circuit has

found that it is not an essential element of Section 841(a)(1) to allege that the dispensing

of a controlled substance[] by a medical practitioner was done without a legitimate medical

purpose.”); United States v. Polan, 970 F.2d 1280, 1282 (3d Cir. 1992) (indictment of

physician for distributing and conspiring to distribute controlled substance not defective

for failure to allege absence of legitimate medical reason); United States v. Weekes, 2018

WL 3956487, at *5 (E.D. Mich. Aug. 17, 2018) (finding that “the Government was not

required to allege that [the defendant] prescribed the controlled substances for ‘other than

a legitimate medical practice’ in addition to alleging that [the defendant] prescribed the

controlled substances ‘outside the course of professional medical practice.’”).

       Further, the undersigned finds that, as to counts 102-106, the second superseding

indictment presents the essential elements of the offense, notifies Defendant of the charges

to be defended against, and enables him to rely upon a judgment under the indictment as a

bar against double jeopardy for any subsequent prosecution for the same offense. See

United States v. Dabbs, 134 F.3d 1071, 1079 (11th Cir. 1998). Because the second


                                             7
     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 8 of 10



superseding indictment does all of that with regards to counts 102-106, it is not defective.

Accordingly, it is the recommendation of the undersigned that Defendant’s Motion to

Dismiss (Docs. 86, 94) counts 102-106 based upon failure to state an offense be denied.

           c. Failure to state an offense (count 107)

       Finally, Defendant moves to dismiss count 107 of the second superseding

indictment for failure to state a claim. Count 107 reads:

       On or about August 9, 2018, in Montgomery County, within the Middle
       District of Alabama and elsewhere, the defendant, RICHARD A. STEHL,
       did knowingly and intentionally possess with intent to distribute a controlled
       substance, to wit: a mixture and substance containing a detectable amount of
       testosterone, a Schedule III controlled substance, in violation of Title 21,
       United States Code, Section 841(a)(1).

(Doc. 88) at 20. Defendant argues that this count should be dismissed because he is a

physician licensed by the Alabama Board of Medical Examiners and, therefore, is

permitted to possess controlled substances with the intent to distribute them. (Doc. 94) at

2. The Government responds that this is a factual issue not suited for determination at this

stage. (Doc. 98) at 16-17.

       Under the Controlled Substances Act, it is “unlawful for any person knowingly or

intentionally . . . to . . . distribute[ ] or dispense . . . a controlled substance.” 21 U.S.C. §

841(a)(1). Of course, an exception under § 841 exists for physicians who distribute or

dispense drugs in the normal course of their professional practice. Id. at § 829(B)(ii);

United States v. Betancourt, 734 F.2d 750, 757 (11th Cir. 1984) (“In order to lawfully

possess or dispense a controlled substance[,] a doctor must fulfill two requirements. He

must be lawfully licensed to practice medicine and he must be registered by the Drug


                                               8
     Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 9 of 10



Enforcement Administration. Doctors that are registered are then authorized to possess,

distribute or dispense controlled substances. However, they may do so only in the usual

course of professional practice and for a legitimate medical purpose.”). Although the

Government asserts within the second superseding indictment that Defendant was licensed

by the Drug Enforcement Agency and the Alabama Board of Medical Examiners and

Medical Licensure Commission of Alabama “[f]rom an unknown date and continuing until

in or about August of 2018,” see (Doc. 88) at 4, a factual determination remains as to

whether Defendant’s status permits him to possess with intent to distribute a controlled

substance (specifically testosterone as alleged in count 107) on the date in question (August

9, 2018), see id. at 20.4 Therefore, the undersigned is not persuaded by Defendant’s

argument that the count is inadequately pleaded based upon the presupposed fact that

Defendant is appropriately licensed to possess controlled substances. See United States v.

Salman, 378 F.3d 1266, 1267 (11th Cir. 2004) (holding that a district court may not “grant

a motion to dismiss an indictment as a matter of law based on stipulated or undisputed

facts”); see also United States v. Miller, 694 F. Supp. 2d 1259, 1267 (M.D. Ala. 2010) (in

a prosecution for failure to register as a sex offender in violation of 18 U.S.C. § 2250(a),

denying the defendant’s motion to dismiss the indictment because the issue of whether the

defendant was a sex offender at the alleged time was a factual determination that could not



4
  The Government notes that “the second superseding indictment does not allege that, as a physician, Stehl
was entitled to keep, at his personal residence, distribution-sized quantities of controlled substances for
which neither he nor a member of his household had a prescription.” (Doc. 98) at 17. If this is the basis
upon which the Government intends to pursue count 107, whether Defendant could possess certain
quantities of testosterone at his home on the date in question would be a factual determination reserved for
the jury.

                                                     9
    Case 2:18-cr-00358-TFM-SMD Document 104 Filed 10/24/19 Page 10 of 10



be ruled upon in a motion to dismiss the indictment).

   II.      CONCLUSION

         For the reasons set forth above, it is the

         RECOMMENDATION of the undersigned that Defendant’s Motion to Dismiss the

Second Superseding Indictment, as construed, (Docs. 86, 94) be DENIED. It is further

         ORDERED that the parties shall file any objections to this Recommendation on or

before November 7, 2019. A party must specifically identify the factual findings and legal

conclusions in the Recommendation to which objection is made; frivolous, conclusive, or

general objections will not be considered. Failure to file written objections to the

Magistrate Judge’s findings and recommendations in accordance with the provisions of 28

U.S.C. § 636(b)(1) shall bar a party from a de novo determination by the District Court of

legal and factual issues covered in the Recommendation and waives the right of the party

to challenge on appeal the district court’s order based on unobjected-to factual and legal

conclusions accepted or adopted by the District Court except upon grounds of plain error

or manifest injustice. Nettles v. Wainwright, 677 F.2d 404 (5th Cir. 1982); 11TH CIR. R. 3-

1. See Stein v. Lanning Secs., Inc., 667 F.2d 33 (11th Cir. 1982). See also Bonner v. City

of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc).

         DONE this 24th day of October, 2019.



                                      /s/ Stephen M. Doyle
                                      UNITED STATES MAGISTRATE JUDGE




                                                10
